NUMBER 13-06-228-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

IN THE INTEREST OF X.A.T., A CHILD


On appeal from the 146th District Court of Bell County, Texas.

 

MEMORANDUM OPINION 


Before Justices Yañez, Benavides, and Vela

Memorandum Opinion by Justice Yañez


	This is an accelerated appeal from an order terminating the parental rights of
appellant, Angelica Rivens, to her minor child, X.A.T. (1)
	Appellant's attorney has filed an Anders brief, (2) informing this Court that she has
thoroughly examined the record and can find no arguable grounds to be advanced on
appeal.  The procedures set forth in Anders are applicable to an appeal of the termination
of parental rights when an appointed attorney concludes that there are no non-frivolous
issues to assert on appeal. (3)  The brief filed meets the requirements of Anders by
presenting a professional evaluation of the record and demonstrating that there are no
arguable grounds for appeal. (4)  Appellant's attorney states that she has served a copy of
her brief on appellant and informed appellant of her right to file a pro se brief.  More than
thirty days have passed and no pro se brief has been filed.
	Upon receiving an Anders brief, we must conduct a full examination of all the
proceedings to determine whether the case is wholly frivolous. (5)  We have reviewed the
entire record and the briefs, and we have found nothing that would arguably support an
appeal. (6)  We agree the appeal is frivolous and without merit.  Accordingly, we affirm the
trial court's decree terminating the parental rights of appellant.
	In accordance with Anders, appellant's attorney has asked permission to withdraw
as counsel for appellant. (7)  We grant her motion to withdraw.  We further order appellant's
attorney to notify appellant of the disposition of this appeal and the availability of
discretionary review. (8)



 
 LINDA REYNA YAÑEZ,
							Justice





Memorandum opinion delivered and filed 
this the 8th day of March, 2007.
1.  The trial court also terminated the parental rights of Anthony Kelly Crews to his minor child X.A.T. 
Crews is not a party to this appeal.
2.  Anders v. California, 386 U.S. 738, 744 (1967).
3.  See In re K.D., 127 S.W.3d 66, 67 (Tex. App.-Houston [1st Dist.] 2003, no pet.); Porter v. Tex. Dep't
of Protective & Regulatory Servs., 105 S.W.3d 52, 56 (Tex. App.-Corpus Christi 2003, no pet.).
4.  See Anders, 386 U.S. at 744.
5.  Penson v. Ohio, 488 U.S. 75, 80 (1988).
6.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).
7.  See Anders, 386 U.S. at 744.
8.  See In re K.D., 127 S.W.3d at 68 n.3 (citing Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
1997) (per curiam)).